Name: Commission Implementing Regulation (EU) NoÃ 1084/2011 of 27Ã October 2011 amending and correcting Regulation (EC) NoÃ 1235/2008, laying down detailed rules for implementation of Council Regulation (EC) NoÃ 834/2007 as regards the arrangements for imports of organic products from third countries
 Type: Implementing Regulation
 Subject Matter: trade;  America;  cooperation policy;  foodstuff;  international trade;  Africa;  marketing
 Date Published: nan

 28.10.2011 EN Official Journal of the European Union L 281/3 COMMISSION IMPLEMENTING REGULATION (EU) No 1084/2011 of 27 October 2011 amending and correcting Regulation (EC) No 1235/2008, laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 33(2) and Article 38(d) thereof, Whereas: (1) Article 7(2) of Commission Regulation (EC) No 1235/2008 (2) provides that the list of recognised third countries shall contain all the information necessary in respect of each third country to allow verifying whether products placed on the Union market have been subject to the control system of the third country recognised in accordance with Article 33(2) of Regulation (EC) No 834/2007. Tunisia has transmitted an amendment to the relevant specifications provided in Annex III to Regulation (EC) No 1235/2008 following the creation of a new general direction in charge of organic farming in the agricultural department, which has become the new competent authority responsible for the control system in Tunisia. (2) Commission Implementing Regulation (EU) No 590/2011 (3) has inserted in Annex III to Regulation (EC) No 1235/2008 a new text relating to Canada. Point 1 Product categories of that text contains an error in so far it has established a separate point (c) for feed as one of those categories, while indeed it constitutes one of the possible uses of processed agricultural products referred to in point 1(b) of the said text. (3) Canada informed the Commission that the list of control bodies included in Annex III to Regulation (EC) No 1235/2008 includes another error, as the control body Control Union Certifications is not accredited by the Canadian Food Inspection Agency to provide certification services in Canada. (4) Regulation (EC) No 1235/2008 should therefore be amended and corrected accordingly. (5) For the sake of legal certainty, the correcting provision established in this Regulation should apply from the date of entry into force of Regulation (EU) No 590/2011. (6) The measures provided for in this Regulation are in accordance with the opinion of the regulatory Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 Amending provisions In the text relating to Tunisia in Annex III to Regulation (EC) No 1235/2008, point 4 is replaced by the following: 4. Competent authority: Direction gÃ ©nÃ ©rale de lAgriculture Biologique (MinistÃ ¨re de lAgriculture et de lEnvironnement); www.agriportail.tn. Article 2 Correcting provisions The text relating to Canada in Annex III to Regulation (EC) No 1235/2008 is amended as follows: (1) in point 1, points (b) and (c) are replaced by the following: (b) processed agricultural products for use as food and feed.; (2) in point 5, the sixth indent Control Union Certifications (CUC), www.controlunion.com is deleted. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. However, Article 2 shall apply from 28 June 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 189, 20.7.2007, p. 1. (2) OJ L 334, 12.12.2008, p. 25. (3) OJ L 161, 21.6.2011, p. 9.